Citation Nr: 1757954	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess of 50 percent from January 11, 2008 to July 28, 2010, and in excess of 70 percent from July 28, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from November 1964 to November 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO in San Diego, California, which granted service connection for PTSD, assigning an initial disability rating of 50 percent for the period from January 11, 2008 to July 28, 2010, and a 70 percent from July 28, 2010.

This case was previously before the Board in April 2015, where the Board remanded to the issues on appeal for additional development, including attempting to obtain Vet Center treatment records and for a new VA PTSD examination.  Vet Center treatment records from West Haven and San Diego, as well as an April 2016 VA examination report, have been associated with the record.  As such, there has been substantial compliance with the April 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period on appeal from January 11, 2008 to July 28, 2010, the severity, frequency, and duration of the symptoms of the service-connected PTSD has more has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal thoughts, impaired impulse control, anger, irritability, isolation-seeking behavior, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships. 

2.  For the initial rating period on appeal from January 11, 2008, the service-connected PTSD was not characterized by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from January 11, 2008 to July 28, 2010, the criteria for a disability rating of 
70 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met or more nearly approximated for any part of the initial rating period from January 11, 2008.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  

As the PTSD rating question on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of notice of disagreement).
Regarding the duty to assist in this case, the Veteran received VA mental health examinations in September 2008, February 2008, December 2008, January 2009, July 2010, June 2011, and April 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and functional impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appels for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2017). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
50 percent disability rating assigned for the period from January 11, 2008 to July 28, 2010, and the 70 percent rating assigned from July 28, 2010.  See October 2017 Appellant's Brief.  Specifically, a May 2011 statement reflects that the Veteran indicated that a 70 percent rating is warranted from January 11, 2008 (date of claim for service connection). 

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from January 11, 2008 to July 28, 2010, the severity of the psychiatric symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, as described for a 70 percent rating under Diagnostic Code 9411.  The Board finds that during this period (from January 11, 2008 to July 28, 2010) the service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas, due to symptoms and impairment including suicidal thoughts, impaired impulse control, anger, irritability, isolation-seeking behavior, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships. 

The February 2008 VA examination report reflects that the Veteran reported physically destroying objects, as well as chronic anger and irritability.  A September 2008 VA treatment record reflects episodic suicidal ideation and irritability. A November 2008 VA treatment record reflects two days of inpatient treatment for symptoms and impairment of PTSD, to include rage, anger, and flashbacks three to four times per day.  A November 2008 VA treatment record also reflects that the Veteran reported that he had not physically destroyed anything "lately."  The July 2010 VA examination report reflects that the VA examiner specifically assessed that, "over the years," the Veteran had experienced occupational and social impairment with deficiencies in most areas due to, in part, difficulties establishing and maintaining effective work and social relationships.  The July 2010 VA examiner also assessed that judgment and thinking were affected by irritability.  

For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the rating period from January 11, 2008 to July 28, 2010, a 70 percent disability rating is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.  

Based on the above, the Board also finds that, for the entire initial rating period on appeal from January 11, 2008, the level of occupational and social impairment due to acquired psychiatric disorder symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 38 C.F.R. 
§ 4.130.  For the rating period on appeal from January 11, 2008, the record does not indicate total occupational and social impairment.  The evidence does not show symptoms suggestive of total occupational and social impairment, such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including VA treatment records, Vet Center treatment records, the September 2008, January 2009, February 2008, January 2009, August 2010, June 2011, and April 2016 VA examination reports, and lay statements, does not reveal that the Veteran has experienced total occupational and social impairment.  A January 2015 VA treatment record reflects that the Veteran reported visiting bars and the April 2016 VA examination report reflects that the Veteran reported owning a karate studio since 2010, demonstrating that the evidence of record does not demonstrate total occupational and social impairment.  

Extraschedular Referral Consideration

The Board has considered whether the Veteran or the record has raised the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for any period for the acquired psychiatric disorder issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the issue of an extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 
19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding 
that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").


ORDER

An initial disability rating for the service-connected PTSD of 70 percent, but no higher, for the period from January 11, 2008 to July 28, 2010, is granted; an initial rating in excess of 70 percent for any period is denied.  


REMAND

TDIU

The Board finds that the Veteran's employment history is unclear from the record.  In a May 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported working at a martial arts studio seven hours per week since March 2010, earning approximately $300.00 per month.  The Veteran reported working as a stagehand from September 2010 to April 2011 four hours per week, earning $236.00 per month, and work as a security officer from October 2005 to October 2009 eight to 40 hours per week, earning $823.00 per month.  The Veteran reported that the highest education level achieved was four years of college and that he attended graduate school.  See May 2011 VA Form 21-8940. 

There are multiple reports and histories given by the Veteran that suggest full-time employment, and that he has most recently owned and operated a karate studio where he is the only instructor and employee.  The February 2008 VA examination report reflects the Veteran reported current employment and work for the previous 40 years.  The December 2008 VA examination report reflects that the Veteran reported working in security, that he had worked 55 hours that week, as well as work in set design and acting.  The June 2011 VA exanimation report reflects the Veteran reported current, part-time work as a set designer, and that he had worked as a set designer for the previous 20 years.  January 2015 and February 2015 VA treatment records reflect the Veteran reported being overworked.  The April 2016 VA examination report reflects the Veteran reported owning a karate studio since 2010 where he is the only instructor and employee, as well as seasonal work with a performing arts center.  

Based on the above, the Board finds it necessary to clarify the Veteran's self reports of employment.  On remand, the AOJ should give the Veteran the opportunity to provide an updated and accurate VA Form 21-8940 detailing the complete work and education history, income earned, to include highest gross earnings per month, and any other information regarding employment or attempts to obtain employment.  

On remand, the AOJ should also request that the Veteran provide, for the entire appeal period (2008 to present), evidence pertaining to his annual income and information about the business that he owns, including pertinent tax or financial documents.  Any other development deemed necessary to adjudicate the claim for TDIU should be completed.  The Veteran should be informed that, while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  Contact the Veteran and request that he provide proof of his annual salary and all income throughout the course of the appeal, such as copies of salary statements, wage receipts, W-2s, and/or tax returns or other pertinent financial documents for each year.  Request that the Veteran provide information regarding the karate business that he reported he owns and operates.

2.  Request that the Veteran file an updated Application for Increased Compensation Based on Unemployability (VA Form 21-8940) detailing his complete work history and income information, including self-employment and any other information regarding full-time or part-time employment or attempts to obtain employment.  

3.  After undertaking any additional development deemed appropriate, readjudicate the remaining issue of entitlement to a TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case and allowed an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


